Name: 97/560/EC: Council Decision of 3 March 1997 on the conclusion of an Agreed Minute between the Republic of Malta and the European Community regarding textile trade
 Type: Decision
 Subject Matter: European construction;  leather and textile industries;  Europe
 Date Published: 1997-08-22

 Avis juridique important|31997D056097/560/EC: Council Decision of 3 March 1997 on the conclusion of an Agreed Minute between the Republic of Malta and the European Community regarding textile trade Official Journal L 231 , 22/08/1997 P. 0005 - 0005COUNCIL DECISION of 3 March 1997 on the conclusion of an Agreed Minute between the Republic of Malta and the European Community regarding textile trade (97/560/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with Article 228 (2) first sentence, thereof,Having regard to the proposal from the Commission,Whereas the Commission has negotiated on behalf of the Community an Agreed Minute, amending and renewing, the Memorandum of Understanding between the Republic of Malta and the European Community on trade in textile products;Whereas, pursuant to Council Decision of 22 December 1995, pending the completion of procedures required for its conclusion, this Agreed Minute has been applied on a provisional basis from 1 January 1996;Whereas this Agreed Minute should be approved,HAS DECIDED AS FOLLOWS:Article 1 The Agreed Minute between the Republic of Malta and the European Community regarding textile trade shall be approved on behalf of the Community.The text of this Agreed Minute is attached to this Decision.Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreed Minute.Article 3 The President of the Council shall, on behalf of the Community, give the notification of the completion of the internal procedures referred to in paragraph 3 of the Agreed Minute.Done at Brussels, 3 March 1997.For the CouncilThe PresidentM. DE BOER